I concur in the opinion of Mr. Justice HURST herein. But lest the scope of the majority opinion be considered too broad, I point out that the Legislature did not purport to repeal the 1937 act levying the tax, thereby creating a surplus of funds on hand, nor did the Legislature purport to make a finding of the existence of a surplus in said fund not needed for the purpose originally intended. In either event, a different question would be presented for determination. See State ex rel. Sathre v. Hopton, 66 N.D. 313, 265 N.W. 395; State v. Board of Com'rs of Butler County, 77 Kan. 527, 94 P. 1004; Whaley v. Commonwealth, 110 Ky. 154, 61 S.W. 35; State ex rel. Edwards v. Osborne, 193 S.C. 158, 7 S.E.2d 526; Tippecanoe County v. Lucas, 93 U.S. 108, 23 L. Ed. 822; State ex rel. Bell v. Cummings, 130 Tenn. 566, 172 S.W. 290, L. R. A. 1915D, 274; Fitzpatrick v. State Board of Examiners, 105 Mont. 234,70 P.2d 285; Miller v. Henry, 62 Or. 4, 124 P. 197.